      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 1 of 19



                UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA    )
                            )
               Plaintiff    )
           v.               )             No. 20 CR 10076-PBS
                            )
FILOMENO MONTEIRO           )
                            )
               Defendant    )
____________________________)

   MOTION TO SUPPRESS CELL PHONE, AND CELL PHONE DATA, SEIZED
INCIDENT TO ARREST, WITHOUT A WARRANT AND/OR BEYOND THE SCOPE OF
                          A WARRANT.

                  Request for Evidentiary Hearing


      COMES NOW defendant FILOMENO MONTEIRO, by and through his

attorney of record, and hereby moves this Honorable Court to

suppress as evidence a cell phone seized from his person, incident

to his arrest,         and the data collected therefrom, without a

warrant, and all fruits thereof. Said seizure was conducted beyond

the scope of the warrant for Mr. MONTERO’s residence at 75 Bartlett

Street,    Apartment    1,   Brockton,    Massachusetts.    Further,   the

affidavit’s    request to search for cell phones at said location,

and the data thereon,        had no case specific nexus to any criminal

activity. Lastly, the information used to obtain the warrant was

“stale.”

     This motion is made on the ground that good cause exists

therefore in that the search and seizure of the cell phone was

violative of the Fourth Amendment of the U.S. Constitution.

                                      1
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 2 of 19



                 Preliminary Statement of Relevant Facts1

     In December 2019 task force agents began an investigation into

drug activity in the City of Brockton with the assistance of a

confidential informant. On December 16, 2019 Trooper Morrissey, and

a CW engaged in a 20 gram Fentanyl transaction after recorded

negotiations with a “John John” at 774-716-5611. Prior to John

John’s arrival a call was placed from                508-577 -9744 asking for

directions      to    CW’s   residence.       Two    individuals   came   to    the

residence. The incident was audio and video recorded.                     Trooper

Morrissey observed the one individual (John John) deliver a weighed

20 grams of white powder to the CW in return for 700 dollars.                  That

individual      was   later    identified     as    co-defendant   COLLINS.     The

individual believed by the government to be Mr. MONTEIRO was not

part of the negotiations or the delivery of the contraband. That

individual, according to the reports produced, was nothing more

than merely present during that December 16, 2019 transaction.

     Following the drug transaction with the co-defendant, the

vehicle    in   which    the   two   individuals      came   was   stopped     by   a

Bridgewater officer at the direction of the surveilling agents. The

female driver, COLLINS and MONTEIRO were reportedly identified.

     On January 2, 2020 the CW negotiated with COLLINS to purchase

additional fentanyl and a hand gun. On January 3, 2020 the CW, and


     1
       See attached Affidavit, Exhibit A, with relevant search
warrant attachments. See also reports concerning said search,
Exhibits B and C.

                                          2
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 3 of 19



Trooper Morrissey engaged in a transaction that was audio and

video recorded. COLLINS reportedly delivered a finger of fentanyl

in exchange for $350 and MONTEIRO reportedly exchanged a handgun

for an additional $350. (Mr. MONTEIRO’s identification at this

transaction is hotly contested as set forth in the motions for

release.     See   Dkt.   Nos,   43   and   51   and   the   exhibits   included

therewith. Mr. MONTERO has also given F.R.Cr.P. Rule 12.1(a)(2)

notice of an alibi defense).

     The affidavit in support of the warrant for Mr. MONTEIRO’s

residence provided generic language including:

     ¶ 11vi. Drug traffickers commonly have photographs of
     themselves, their associates, their property and their
     products in their possession or in their residences, and
     frequently maintain these photographs on their cell phone(s)
     and other electronic devices;

     The affidavit further provides the purported basis for the

necessity for the cell phone seizures and search in paragraphs

60-64.     In paragraph 60, the affiant lumps MONTEIRO into a

generalized accusation that “the Target Subjects and their

coconspirators have used cellular telephones to communication

[sic] about and further their drug trafficking activities, have

changed their telephone numbers, and have used multiple cellular

telephones at the same time.” That statement, however,                  is

materially misleading concerning MONTEIRO, as the only evidence

concerning his alleged use of a cell phone was limited to his

phone being allegedly used to ask the CW for directions prior to


                                        3
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 4 of 19



the December 16, 2019 alleged transaction (although there is no

evidence it was him on the phone).

     All further allegations for the necessity of the cell phone

search and seizure are generalized, and not case specific,

concerning what type of data may be kept on cell phones and the

need for technical analysis.

     Mr. MONTEIRO’s cell phone was seized from his person at the

time of his arrest “outside” the target location, 75 Bartlett St.

Apt 1, Brockton.      See Exhibit B. The phone was subsequently

forensically examined without a further warrant. See Exhibit C.



                                  ARGUMENT2

1. THE AFFIDAVIT IN SUPPORT OF THE WARRANT TO SEIZE AND SEARCH
MR. MONTEIRO’S CELL PHONE DID NOT ESTABLISH PROBABLE CAUSE
BECAUSE IT OFFERED NO CASE-SPECIFIC FACTS SUGGESTING THAT
EVIDENCE OF DRUG TRAFFICKING ON A CELL PHONE WOULD BE FOUND
THERE.


     1. Affidavits Must Establish Probable Cause That Evidence

             Will Be Found in the Place To Be Searched.



     The Fourth Amendment of the United States Constitution

protects people against unreasonable searches and seizures by

requiring that all search warrants be based on probable cause and



     2
       With thanks to Stuart Friedman of the Michigan ACLU who
have presented this issue in an amicus brief in People v Hughes,
Michigan Supreme Court Dkt. # 158652.

                                       4
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 5 of 19



describe with particularity the places and items to be seized and

searched. This provision was meant to protect against general

warrants, a hated English practice that allowed a general

rummaging through the life of anybody suspected of a crime. See

Stanford v Texas, 379 U.S. 476, 481; 85 S Ct 506; 14 L Ed 2d 431

(1965) (general warrants were “the worst instrument of arbitrary

power . . . that ever was found in an English law book”), quoting

Boyd v United States, 116 US 616, 624; 6 S Ct 524; 29 L Ed 746

(1886).

     The probable cause requirement protects people in two ways:

it ensures there is adequate justification for a search, see

Arizona v Gant, 556 U.S. 332, 345; 129 S Ct 1710; 173 L Ed 2d 485

(2009), and it limits the scope of the search based on the

warrant, see United States v Hill, 459 F.3d 966, 973 (9th Cir.

2006). This requirement serves the goal of the Fourth Amendment

“to place obstacles in the way of a too permeating police

surveillance.” .   Carpenter v United States, 585 U.S. __; 138 S

Ct 2206, 2014; 201 L Ed 2d 507 (2018)(citation and quotation

marks omitted).

     Cell phone and data searches in today’s technological world

require special attention because of the invasion of privacy that

occurs from a review of data collected by law enforcement,

necessitating judicially authorized warrants.         Carpenter v United

States, Id., 138 S. Ct 2206; (warrantless acquisition of


                                    5
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 6 of 19



cellphone location information); ACLU v Clapper, 785 F.3d 787

(2nd Cir. 2015) (bulk collection of call records), United States

v Katzin, 769 F.3d 163 (CA 3, 2014) (warrantless GPS tracking),

Alasaad v Nielsen, No. 17-cv-11730-DJC, (D. Mass. Nov. 12,

2019)(warrantless searches of electronic devices at the border),

Riley v California, 573 U.S. 373;134 S Ct 2473; 189 L Ed 2d 430

(2014) (cellphone searches incident to arrest...explaining that

even microcomputers, such as cellphones, have “immense storage

capacity” that may contain “every piece of mail [people] have

received for the past several months, every picture they have

taken, or every book or article they have read,” which can allow

the “sum of an individual's private life [to] be reconstructed”);

United States v Jones, 565 U.S. 400; 132 S Ct 945; 181 L Ed 2d

911 (2012) (warrantless GPS tracking).

     A police officer has probable cause to conduct a search when

“the facts available to [him] would ‘warrant a [person] of

reasonable caution in the belief’” that contraband or evidence of

a crime is present. Florida v Harris, 568 U.S. 237, 243; 133 S Ct

1050; 185 L. Ed 2d 61 (2013), quoting Texas v Brown, 460 U.S.

730, 742; 103 S Ct 1535; 75 L. Ed 2d 502 (1983) (alterations in

original). An affidavit supporting a search warrant must indicate

“that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 238; 103 S Ct

2317; 76 L Ed 2d 527 (1983). There must “be a nexus . . . between


                                    6
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 7 of 19



the item to be seized and criminal behavior.” Warden, Md

Penitentiary v Hayden, 387 U.S. 294, 307; 87 S Ct 1642; 18 L Ed

2d 782 (1967); accord United States v. Brown, 828 F.3d 375, 382

(6th Cir. 2016) (requiring that affidavits must set forth

“sufficient facts demonstrating why the police officer expects to

find evidence in the [place to be searched] rather than in some

other place”) (citation omitted). This connection must be

specific and concrete, not vague or generalized. See Brown, 828

F.3d at 375.

     Prior to executing a search, police officers, with some

exceptions, must obtain a search warrant supported by probable

cause to believe that (1) a crime       has been committed, and (2)

that "enumerated evidence of the [crime] will be found at the

place to be searched--the so-called 'nexus' element." United

States v. Hicks, 575 F.3d 130, 136 (1st Cir. 2009). See also

United States v. Joubert, 778 F.3d 247, 251 (1st Cir. 2015).

      In the affidavit in issue, there existed only extremely

limited information concerning Mr. MONTEIRO’s alleged use of his

cell phone to further any drug transaction, to wit: only the

alleged use of the phone to ask directions to the CW’s residence

on December 16, 2019. Such limited use clearly demonstrates the

lack of any nexus between the alleged criminal activity and any

cell phone expected to be found at Mr. MONTEIRO’s residence. Of




                                    7
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 8 of 19



note, the search produced no cell phone, nor evidence of criminal

activity.



     2. An Officer’s “Training and Experience,” Without More, Is

            Insufficient to Establish Probable Cause to Search.



     An officer’s training and experience alone is not sufficient

to establish probable cause. While training and experience may be

relevant to determining probable cause, it cannot substitute for

specific facts.   United States v Roman, 942 F.3d 43, 51–52 (1st

Cir. 2019) (“We have further expressed skepticism that probable

cause can be established by the combination of the fact that a

defendant sells drugs and general information from police

officers that drug dealers tend to store evidence in their

homes.” (quotation marks and citation omitted)); United States v

Lyles, 910 F.3d 787, 793–794 (4th Cir. 2018) (“The government

invites the court to infer from the trash pull evidence that

additional drugs probably would have been found in Lyles’s home.

Well perhaps, but not probably.”); United States v Danhauer, 229

F.3d 1002, 1006 (10th Cir. 2000) (repetitive statements about the

defendants’ house and allegations that the defendants were

manufacturing drugs were insufficient to establish probable cause

to search the house); United States v Rowland, 145 F. 3d 1194,

1204 (10th Cir. 1998) (“Probable cause to search a person’s


                                    8
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 9 of 19



residence does not arise based solely upon probable cause that

the person is guilty of a crime.”); United States v Khounsavanh,

113 F.3d 279, 285 (1st Cir. 1997) (controlled buy was not per se

sufficient to establish probable cause to search a residence);

United States v Lalor, 996 F.2d 1578, 1582–1583 (4th Cir. 1993)

(“residential searches have been upheld only where some

information links the criminal activity to the defendant’s

residence”), quoting United States v Williams, 974 F.2d 480,

481–482 (4th Cir. 1992); United States v Rosario, 918 F. Supp.

524, 531 (U.S.D.C. 1996) (“While this court acknowledges the

extensive training and expertise of [the] agent [], her

statements in the affidavit simply provide generalized

information regarding how drug traffickers operate.”); United

States v Rios, 881 F. Supp. 772, 776–777 (U.S.D.C. Conn. 1995)

(officer’s general averments based on training and experience do

not, standing alone, constitute a substantial basis for the

issuance of a search warrant).

     There are, however, a few courts that have ruled the

opposite way. See, e.g., United States v. Pitts, 6 F.3d 1366,

1369 (CA 9, 1993) (“[I]n the case of drug dealers, evidence is

likely to be found where the dealers live.”), citing United

States v Terry, 911 F.2d 272, 275 (9th Cir. 1990). But see Brown,

supra 828 F.3d at 384 (“[I]f the affidavit fails to include facts

that directly connect the residence with the suspected drug


                                    9
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 10 of 19



dealing activity . . . it cannot be inferred that drugs will be

found in the defendant’s home—even if the defendant is a known

drug dealer.”).

     A supporting affidavit for a search warrant must allege

facts specific to the investigation, such as a reliable

confidential informant purchasing drugs in a suspect’s home, to

establish probable cause to search that particular place. See

United States v. Ellison, 632 F.3d 347, 349 (6th Cir. 2011). Law

enforcement generally are not permitted to search particular

places without investigation-specific reasons to believe evidence

will be found there. See Brown, supra, 828 F.3d at 385. The same

principle applies to cell phones. United States v Lyles, 910 F.3d

787, 795 (4th Cir. 2018) (probable cause to believe that

residence was connected to drug trafficking insufficient basis

for searching phone found on the premises); United States v.

Griffith, 867 F.3d 1265 (D.C. Cir. 2017).1 (Insufficient to




     1
       “Most of us nowadays carry a cell phone. And our phones
frequently contain information chronicling our daily lives—where
we go, whom we see, what we say to our friends, and the like.
When a person is suspected of a crime, his phone thus can serve
as a fruitful source of evidence, especially if he committed the
offense in concert with others with whom he might communicate
about it. Does this mean that, whenever officers have reason to
suspect a person of involvement in a crime, they have probable
cause to search his home for cell phones because he might own one
and it might contain relevant evidence? That, in essence, is the
central issue raised by this case.

                                       10
     Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 11 of 19



justify search of home for cell phone).       (The government’s

proposition that probable cause exists because        “nearly everyone

now carries a cell phone, and because a phone frequently contains

all sorts of information about the owner's daily activities, a

person's suspected involvement in a crime ordinarily justifies

searching her home for any cell phones” fails.        “Finding the

existence of probable cause in [such a] case,        therefore, would

verge on authorizing a search of a person's home almost anytime

there is probable cause to suspect her of a crime. We cannot

accept that proposition”).

     The D.C. Circuit’s Griffith case provides helpful insight.

In the case at bar there is, equally, no evidence that any cell

phone that could be found at the target location had any

relationship to the alleged criminal activity other than

generalized accusations based on the officer’s experience. The

only allegation that Mr. MONTEIRO used a cell phone at all was a

call allegedly placed asking for directions to CW’s location in

December 2019 (three months prior to the warrant for Mr.

MONTEIRO’s residence)    for a transaction carried out by Mr.

COLLINS (It is also un-alleged, and unknown, who was actually was




United States v. Griffith, 867 F.3d 1265 (D.C. Cir. 2017).

                                   11
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 12 of 19



using Mr. MONTEIRO’s phone that was simply used to ask directions

to the CW’s residence).2


II. THE SEIZURE AND SEARCH OF THE CELL PHONE FROM MR. MONTEIRO’s
PERSON OUTSIDE THE TARGET LOCATION EXCEEDED THE SCOPE OF THE
WARRANT, AND WAS A WARRANTLESS SEARCH INCIDENT TO ARREST IN
VIOLATION OF THE FOURTH AMENDMENT.


     Mr. MONTEIRO was arrested “outside” his residence at the

time of the execution of the search warrant. A cell phone was

seized from his person and subsequently searched. See Exhibits B

and C.

     The fact that an arrestee has diminished privacy interests
     does not mean that the Fourth Amendment falls out of the
     picture entirely. Not every search “is acceptable solely
     because a person is in custody.” Maryland v. King, 569 U. S.
     ___, ___, 133 S. Ct. 1958, 1979, 186 L. Ed. 2d 1, 30 (2013).
     To the contrary, when “privacy-related concerns are weighty
     enough” a “search may require a warrant, notwithstanding the
     diminished expectations of privacy of the arrestee.”Ibid.


Riley v. California, 134 S. Ct. 2473, 2488 (2014).

     The Supreme Court in Riley instructs us that a search of a

cell phone that is seized incident to arrest must be done with a

warrant.      That did not occur here.      The government, on the other




     2
       It is certainly not unusual for people to borrow another
passenger’s phone in a vehicle based on numerous factors such as
being out of the particular carrier’s service area or low
battery). The entire transaction, from negotiation to delivery,
was conducted by the co-defendant rather than Mr. MONTEIRO.

                                       12
     Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 13 of 19



hand, will assuredly argue that the search conducted was included

in the search warrant for the residence 75 Bartlett Ave, Apt 1

Brockton, MA, which also permitted the search for cell phone

evidence (but see above).

     For Fourth Amendment purposes, a house's curtilage is "the
     area immediately surrounding and associated with the home."
     Id. at 6, 133 S.Ct. 1409 (citation and internal quotation
     marks omitted). "The protection afforded [to a house's]
     curtilage is essentially a protection of families and
     personal privacy in an area intimately linked to the home,
     both physically and psychologically, where privacy
     expectations are most heightened." California v. Ciraolo,
     476 U.S. 207, 212–13, 106 S.Ct. 1809, 90 L.Ed.2d 210 (1986).
     Therefore, "[w]hen a law enforcement officer physically
     intrudes on the curtilage to gather evidence, a search
     within the meaning of the Fourth Amendment has occurred....
     Such conduct thus is presumptively unreasonable absent a
     warrant." Collins v. Virginia, ––– U.S. ––––, 138 S.Ct.
     1663, 1670, 201 L.Ed.2d 9 (2018) (citation omitted).


United States v. Owens, 917 F.3d 26, 34 (1st Cir. 2019).



     Any such argument by the government that the search and

seizure was conducted as part and parcel of the search warrant

for the residence, would be completely misplaced because the cell

phone was seized,   not in accordance with specific limitations of

the search warrant, but rather directly from Mr. MONTEIRO’s

person outside of the residence. The area where the arrest took

place was not intimately connected to the privacy interests of

the target location, and thus not part of the curtilage. At issue

is whether the location “outside” the target location is



                                   13
         Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 14 of 19



“appurtenant”.       Here, it is evident that the arrest and search of

Mr. MONTEIRO was not “appurtenant” to the target location.

     While “appurtenant” structures are properly searched

pursuant to a search warrant, see United States v. Fagan, 577

F.3d 10, 13 (1st Cir. 2009) ("So long as the officers executing

the warrant have an objectively reasonable basis, in light of the

known characteristics of the location and the evidence at hand,

for concluding that a structure is appurtenant to the premises

specified in the search warrant, that structure may validly be

searched under the purview of the warrant,") there is no

reasonable basis for law enforcement agents conducting the search

to believe that an arrest and search outside of a multi unit

apartment building is an area associated with any of the privacy

interests of the target location.

          Mr. MONTEIRO’s person was also not included in the

warrant.3     Since the search of Mr. MONTEIRO also took place well

outside of the place to be searched, in an area that was not part

of the curtilage of, or appurtenant to, the apartment building in

an area not limited to apartment 1, the target location, the

seizure would have to be justified by other recognized warrant




     3
       The search warrant certainly could have, but did not,
include the person of FILOMENO MONTEIRO.

                                       14
     Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 15 of 19



exceptions to be lawful.    There are no such exceptions as the

seizure and search cannot be justified as a search incident to

arrest.

    “On March 16, 2020 Filomeno Monteiro was arrested outside 75

Bartlett St in Brockton on a federal arrest warrant as part of

[]. During Monteiro’s arrest, investigators seized an Apple

iPhone 8 serial # FFMYVGW1JC8C.” See Exhibit B.          The seizure and

search of Mr. MONTEIRO’s cell phone was simply a search conducted

incident to that arrest and not part and parcel of the search

warrant being executed.    The mandate of the Supreme Court in

Riley, requires a separate warrant for such cell phone searches

that are seized incident to arrest.      Instead, “[p]ursuant to

search warrant, Trooper Jason Abramoski conducted a forensic

analysis of this iPhone and determined it to hold phone #508-577-

9744.” Exhibit B.

     The Supreme Court in Riley instructed us that it:
     is not that the information on a cell phone is immune from
     search; it is instead that a warrant is generally required
     before such a search, even when a cell phone is seized
     incident to arrest. Our cases have historically recognized
     that the warrant requirement is “an important working part
     of our machinery of government,” not merely “an
     inconvenience to be somehow ‘weighed’ against the claims of
     police efficiency.”Coolidge v. New Hampshire, 403 U. S. 443,
     481, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971).


Riley v. California, 134 S. Ct. 2473, 2493 (2014).




                                   15
     Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 16 of 19



III. THE INFORMATION IN THE AFFIDAVIT IN SUPPORT OF THE WARRANT
     ALLEGING THAT MR. MONTEIRO WAS ENGAGED IN DRUG ACTIVITY AS
     PART OF A CONSPIRACY WITH COLLINS AND THAT EVIDENCE OF THE
     SAME, INCLUDING CELL PHONE(S), COULD BE FOUND AT 75 BARTLETT
     ST., APT 1, BROCKTON, MA WAS “STALE.”

     Information contained in an affidavit is stale if it

established probable cause at some point in the past but does not

support probable cause at the time of the warrant's issuance.

Sgro v. United States, 287 U.S. 206, 210, 53 S. Ct. 138, 77 L.

Ed. 260 (1932) ("[I]t is manifest that the proof must be of facts

so closely related to the time of the issue of the warrant as to

justify a finding of probable cause at that time."). When

evaluating a claim of staleness, courts “do not measure the

timeliness of information simply by counting the number of days

that have elapsed. Instead, [courts] must assess the nature of

the information, the nature and characteristics of the suspected

criminal activity, and the likely endurance of the information."

United States v. McLellan, 792 F.3d 200, 210 (1st Cir. 2015),

citing   United States v. Morales-Aldahondo, 524 F.3d 115, 119

(1st Cir. 2008). However, "[i]n the context of drug crimes,

information goes stale very quickly because drugs are usually

sold and consumed in a prompt fashion." United States v. Joubert,

778 F.3d 247, 252 (1st Cir. 2015) citing       United States v.

Brooks, 594 F.3d 488, 493 (6th Cir. 2010)(emphasis added). Mr.

MONTEIRO acknowledges that:




                                   16
     Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 17 of 19



     While courts have recognized that drug information may go
     stale quickly, they have also found that "it is common
     ground that drug conspiracies tend to be ongoing operations,
     rendering timely information that might, in other contexts,
     be regarded as stale." Schaefer, 87 F.3d at 568 [United
     States v. Schaefer, 87 F.3d 562, 568 (1st Cir. 1996).
     "Whether or not the averments in an affidavit are
     sufficiently timely to establish probable cause depends on
     the particular circumstances of the case.]; see also United
     States v. Nocella, 849 F.2d 33, 40 (1st Cir. 1988) ("By its
     very nature, drug trafficking, if unchecked, is apt to
     persist over relatively long periods of time.").


United States v. Lewis, 263 F. Supp. 3d 357, 362 (D. Mass. 2017)

     The instant case involves an alleged drug crime, a

conspiracy to distribute fentanyl (along with an alleged firearm

sale).   Each of the alleged drug transactions were carried out by

his co-defendant on December 16, 2019 and January 3, 2020.             It

must be assumed that information concerning specific allegations

against Mr. MONTEIRO concerning any activity with his co-

defendant would go stale very quicky as pointed out by the First

Circuit in Joubert supra.     The affidavit presents information

that Mr. MONTEIRO was last engaged in any activity with Mr.

COLLINS (again information that is hotly contested) over two

months prior to the application for the warrant on January 3,

2020. The alleged activity involving his alleged drug

involvement, and any use of a cell phone, allegedly occurred over

three months prior to the warrant and that activity was limited

to asking for directions to the location.         None of the alleged

activity was ever related to the targeted location.


                                   17
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 18 of 19



      There are simply no facts alleged in the affidavit “so

closely related to the time of the [application and issuance] of

the warrant as to justify a finding of probable cause at that

time." Sgro v. United States, supra, 287 U.S. at 210.



                              CONCLUSION

      Mr. FILOMENO MONTEIRO respectfully submits for each of the

reasons set forth above, and the evidence expected to be

presented at the hearing on this motion, that this Honorable

Court should grant his motion to suppress the cell phone taken

from him at the time of his arrest, and the fruits thereof,

including but not limited to evidence obtained through a forensic

examination.

Date: August 31, 2020            Respectfully submitted,

                                    BOURBEAU & BONILLA LLP

                                    /s/ Michael C. Bourbeau
                                    MICHAEL C. BOURBEAU
                                    BBO # 545908
                                    80 Washington St., Bldg. K
                                    Norwell, MA 02061
                                    (617)350-6565

                                    Attorney for Defendant
                                    FILOMENO MONTEIRO


                            Certificate of Service
I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as
non registered participants on the above date.
                                /s/ Michael C. Bourbeau


                                      18
      Case 1:20-cr-10076-PBS Document 84 Filed 08/31/20 Page 19 of 19




       AFFIDAVIT OF ATTORNEY MICHAEL C. BOURBEAU

I, Michael C. Bourbeau, on oath, declare, depose and say that:

I am an attorney at law and a member of the bars of the State of
Massachusetts and the State of California, and each and every
federal district and appellate court therein, as well as the United
States Supreme Court. I have been practicing criminal defense
since 1979.

I have been appointed by this Honorable Court pursuant to the
Criminal Justice Act to represent Mr. FILOMENO MONTEIRO.
Through such representation I have reviewed the discovery
provided to date by the government and conducted an ongoing
investigation into the allegations in the Indictment.

Each of the facts contained in the attached motion to suppress the
cell phone seized from Mr. MONTEIRO, and fruits thereof, are
provided based on information and belief and based on the facts set
forth, and derived from, the government’s discovery including the
search warrant, attachments, affidavits, and reports. See Exhibits.


I declare under penalty of perjury that the foregoing is true and
correct. Executed this August 31, 2020 at Kingston, MA.

                                        s/Michael C. Bourbeau
                                        Michael C. Bourbeau
